DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claim(s) 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
	The claims are allowed because there is no fair reason to form the device such that the sintered product has a width, as measured in a direction parallel to a plane of the substantially parallel ceramic platelets, greater than 60 mm. As pointed out by the instant application background section and the instant remarks, the scaling up of oriented structures requires more than merely increasing the size of the object. While other claims (e.g., claim 2) also recite a width, it does not require the width to be measured parallel to the platelets, which is what transforms the claimed width limitation 

    PNG
    media_image1.png
    932
    900
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments have been fully considered.
Claim Interpretation
Issue: Whether the claimed particle characteristics refers to the particles in the sintered product or the process of making the sintered product (“if the particles/platelets are sintered together then the particle size no longer applies because individual particles/platelets no longer exist." [Advisory Action of 10/20/2020 Page 2]).
	Applicant argues that after the sintering process “a microstructure that is directly associated with the size and characteristics of the discrete particles remains after sintering” thus it is incorrect to state that “if the particles/platelets are sintered together then the particle size no longer applies because individual particles/platelets no longer exist."
	Examiner agrees based on the description of instant figure 6. The device is understood to comprise sintered, yet separately measurable platelets and particles as claimed.
35 USC 103
	Issue: Higa teaches an electronic device housing with the claimed composition

		Hotta teaches that adding zirconia nanoparticles to ceramics improves toughness
	Applicant argues that there is no motivation to improve the properties of the Higa device using Deville’s process because Higa should already have improved properties. Thus, it would be a waste of resources to modify Higa with Deville and therefore nonobvious.
	Examiner does not find this persuasive because Higa teaches a composition with improved properties and Deville teaches a microstructure with improved properties. The skilled artisan would have found it obvious to form the composition with the microstructure in order to arrive at properties superior to the improved properties. 
	Applicant argues that Deville teaches a relative density greater than 90% and Higa already has an "open porosity ratio of less than 5%." Thus, there would be no reason to apply Deville to Higa.
Examiner does not find this persuasive because “surface open porosity” is not the same as relative density. This is evidenced by Higa’s examples which show that open porosity and relative density may vary independently (e.g., compare Samples 61 and 62 in Table 7). 
Examiner does not admit that unmodified Higa does has a relative density greater than 95%. However, even if this were the case, Deville’s teaching is not simply increasing density to achieve better mechanical properties. Deville teaches orienting the ceramic particles (Abstract) because “stacking of the grains … results in remarkable 
	Applicant argues that a skilled artisan would have no expectation of success in combining the particles of Higa and the platelets of Deville.
	Examiner does not find this persuasive because this was not suggested in the rejection. The rejection requires processing the Higa composition using the Deville process such that the Higa composition is provided in the form of orientable platelets.
	Applicant argues that Higa uses small particles which constitutes a teaching away from using platelets such as taught by Deville.
Examiner does not find this persuasive because Higa states that the “average crystal particle diameter of an alumina sintered body is preferably 1.0 to 10.0 μm” (P0055). It is unclear why this would teach away from using the Deville platelets, which may “have a length L between 5 and 8 μm, a thickness W1 between 0.2 μm and 1 μm,” (P0242). Rather, the Deville platelets overlap with or fall within the size range that Higa discloses as preferable.
Higa does also disclose that the alumina should be provided during processing as a smaller particle (“slurry containing Al.sub.2O.sub.3 powder having an average particle diameter of 0.1 to 3.0 .mu.m” [P0022]). However, this would not teach away from providing the powder in the form of platelets of Deville. Deville teaches that the length (L) should be at least 10X the thickness (W1) (P0074) and that L may range from 0.1 to 25 microns and W1 may range from 0.02 to 20 microns.
Applicant argues that a person of skill in the art would not form the platelets of Deville using the Higa composition and then shrink the platelets.
	Examiner does not find this persuasive because the suggestion is to provide the Higa powder in the form of platelets as in Deville.  
Deville teaches providing ceramic in the form of long platelet particles and Higa teaches providing alumina as a small particle. The combination of these is to use a small platelet particle within the range taught by both Deville and Higa. For example, L = 1 and W1 = 0.1.
	Applicant argues that Deville’s Fig. 14 shows that the stacks are not substantially parallel ceramic platelets.
Examiner does not agree. Fig 14 shows many stacks of platelets oriented at various directions and is comparable to instant Fig 6, which is described as showing the same.

    PNG
    media_image2.png
    2456
    3000
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    380
    500
    media_image3.png
    Greyscale

	Applicant argues that Higa device cannot be scaled up. Applicant’s cites to their own specification, which teaches that another patent has a problem of not being able to be scaled up.
	Examiner does not find this persuasive because Applicant’s citation to their own specification that another patent is not able to be scaled is not evidence that the presently cited prior art combination 
Claim Interpretation
The device is understood to comprise sintered, yet separately measurable platelets and particles as claimed. That is, the claimed particle/platelet dimensions refer to sintered together particle/platelets, not a reference to a process of making the product (e.g. the ceramic slip as in withdrawn claim 6).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higa (US 20040239717 A1 - of record) and further in view of Deville (US 20150329431 A1 - of record) in view of Hotta (JP2005306635A).
In reference to claim 1 and 14-16, Higa discloses an electronic device housing formed from a sintered product, comprising: SiO2 content, by mass percentage, greater than 0.2% and less than 2%, CaO content, by mass percentage, greater than 0.1% and less than 1.5%, MgO content, by mass percentage, less than 0.3%; alumina; other elements; wherein the other elements, by mass percentage, are less than 1.5%; Summarized via Table A, below.
Table A - Claimed Composition of the Sintered Product
Al2O3

SiO2

CaO

MgO

Other

Min
Max
Min
Max
Min
Max
Min
Max
Min
Max
96.5
99.7
0.2
2
0.1
1.5
0
0.3
0
1.5

(“Provided is an alumina sintered body including not less than 99.3% by weight of Al.sub.2O.sub.3, not more than 0.25% by weight of SiO.sub.2, not more than 0.3% by weight of MgO, and not more than 0.3% by weight of CaO, and having a surface open porosity of less than 5%, and an average open pore diameter of not more than 5 .mu.m. This alumina sintered body is applied to at least a surface exposed to ink in an ink jet recording head structure. This suppresses the elution of glass component of the alumina sintered body into ink, thereby stabilizing ink viscosity. This also suppresses falling of grains that causes clogging of ink discharge holes.” [Abstract]. Summarized in Table B, below. Also see Claim 6 and Table 2.
Table B - Prior Art Composition of the Sintered Product
Al2O3

SiO2

CaO

MgO

Other

Min
Max
Min
Max
Min
Max
Min
Max
Min
Max
99.3


0.25

0.3

0.3




)
Higa further discloses that, all of said platelets having an average thickness less than 3 μm, over 95% by number of said platelets each containing more than 95% by mass of alumina (the “slurry containing Al.sub.2O.sub.3 powder having an average particle diameter of 0.1 to 3.0 .mu.m” [P0022]. And see Table 1, Column 6 / -2 and claim 3 “the average crystal particle diameter is 1.0 to 10.0 .mu.m”.)
	Higa specifically discloses that “having an open porosity ratio of less than 5%” (Abstract) and that that avoidance of cracking is preferable (P0064). 
	However, Higa does not teach the sintered product comprises a flat stack of ceramic platelets
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, anisotropic ceramic microstructures comprising alumina that are oriented with respect to the layers of said alumina , Deville discloses that freeze casting can be applied to ceramic slips, particularly slips comprising platelets, in order to form products having oriented platelets and thereby improve the properties of the product (“the slip is cooled so as to solidify the liquid phase and form crystals of solidified liquid phase. So that the directions of growth of the various crystals are roughly parallel, the slip is solidified progressively by creating and then displacing, in the slip” [P0233] and “Preferably …  100% by volume of the orientable ceramic particles…. a thickness W1 between 0.5 and 1 μm,” [P0241] and “improve the stacking of the grains and reduce the 
The combination would be achievable as illustrated below:

    PNG
    media_image4.png
    2342
    2500
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the housing of Higa such that it is formed by freeze casting as suggested by Deville including the use of precursor ceramic having the suggested shape factors in order to improve the properties of the housing and thereby arrive at the claimed invention wherein the sintered product has a relative density greater than 90%; and more than 90% of a volume of the sintered product comprises a flat stack of 
Higa states that the “average crystal particle diameter of an alumina sintered body is preferably 1.0 to 10.0 μm” (P0055). Deville teaches platelets may “have a length L between 5 and 8 μm, a thickness W1 between 0.2 μm and 1 μm,” (P0242). Thus, the Deville platelets overlap with or fall within the size range that Higa discloses as preferable and would not be taught away from by Higa. Deviles platelets of 5-8 micron and 0.2-1 micron overlap with and render the claimed range obvious.
Higa does also disclose that the alumina should be provided during processing as a smaller particle (“slurry containing Al.sub.2O.sub.3 powder having an average particle diameter of 0.1 to 3.0 .mu.m” [P0022]). However, this would not teach away from providing the powder in the form of platelets of Deville. Deville teaches that the length (L) should be at least 10X the thickness (W1) (P0074) and that L may range from 0.1 to 25 microns and W1 may range from 0.02 to 20 microns, which would still fall within the Higa’s average diameter.
The combination does not disclose that sub-micron ceramic particles are present at less than 7 vol%. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, sub-micron ceramic particles mixed with ceramic platelets and sintering, Hotta discloses adding a sub-micron ceramic particles are present at less than 7 vol% to improve the toughness of the ceramic (Abstract and “content of zirconia in alumina particles coated with zirconia nanoparticles once was 4% by mass” [Pg3] A 
The combination would be achievable by integrating the Hotta particles in to the combination. There is no reason why such an integration would cause the device to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device such that sub-micron ceramic particles are present at less than 7 vol%.
A person having ordinary skill in the art would have been specifically motivated to integrate the sub-micron ceramic particles in order to improve the toughness of the device; combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2, the combination discloses the electronic device housing as in claim 1.
The cited prior art does not specifically disclose that the structure has the property of a crack initiation toughness K1c is greater than 5.5 MPa·m1/2,
a toughness Kjc is greater than 7 MPa·m1/2,
a relative density is greater than 95%.

“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” (MPEP 2112)
 Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function; and, the structure must be clearly and positively specified.
The combination does not disclose a width is greater than 100 mm, however, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	In reference to claim 3, the combination discloses the electronic device housing as in claim 1.
The cited prior art does not specifically disclose that the structure has the property of a crack initiation toughness K1c is greater than 6 MPa·m1/2;
a toughness Kjc is greater than 8 MPa·m1/2;
a relative density is greater than 98%.
However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. 

The combination does not disclose a width is greater than 150 mm, however, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	In reference to claim 4, the combination discloses the electronic device housing as in claim 1.
Deville further discloses wherein more than 90% by number of the platelets have a length and less than 70 μm (“100% by volume of the orientable ceramic particles, preferably anisotropic, have a length L between 7 and 16 μm” [P0241])
	In reference to claim 5, the combination discloses the electronic device housing as in claim 1.
Higa further discloses that
in mass percentages, the SiO2 content is greater than 0.2% and less than 1.5%,
in mass percentages, the CaO and MgO content is greater than 0.1% and less than 0.8%,
alumina and other elements form the remainder of the product; and
in mass percentages, the content of other elements is less than 0.8%. (“Provided is an alumina sintered body including not less than 99.3% by weight of Al.sub.2O.sub.3, not more than 0.25% by weight of SiO.sub.2, not more than 0.3% by weight of MgO, and 
Table B - Prior Art Composition of the Sintered Product
Al2O3

SiO2

CaO

MgO

Other

Min
Max
Min
Max
Min
Max
Min
Max
Min
Max
99.3


0.25

0.3

0.3



The prior art overlaps with the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744